             Case 2:19-cv-00633-CW Document 23 Filed 01/10/20 Page 1 of 10



Robert E. Aycock (8878)
William B. Chadwick (16416)
PIA ANDERSON MOSS HOYT
136 E. South Temple, Suite 1900
Salt Lake City, UT 84111
(801) 350-9000
raycock@pamhlaw.com
wchadwick@pamhlaw.com

Attorneys for Saniderm Medical, LLC

                              IN THE UNITED STATES DISTRICT
                             COURT FOR THE DISTRICT OF UTAH

  TATUYOU, LLC, a Minnesota limited
  liability company,                                ANSWER TO AMENDED COMPLAINT
                                                        AND COUNTERCLAIMS
               Plaintiff,
                                                               Case No. 2:19-cv-00633
  v.

  SANIDERM MEDICAL, LLC, a Utah limited                     Judge: Hon. Clark Waddoups
  liability company.

               Defendant.


        Defendant Saniderm Medical, LLC (“Saniderm”) hereby answers the allegations set forth in

the Amended Complaint and asserts its affirmative defenses. Saniderm denies each allegation in the
complaint unless expressly admitted.

                                          THE PARTIES

        1.       Saniderm is without information or knowledge sufficient to form a belief as to the

truth of the allegations contained in paragraph 1 of the Amended Complaint and therefore, denies the

same.

        2.       Admitted.

                                       JURISDICTION AND VENUE

        3.       Admitted
        4.       Admitted.
             Case 2:19-cv-00633-CW Document 23 Filed 01/10/20 Page 2 of 10




        5.       Admitted

        6.       Admitted.

        7.       Admitted.

                                          BACKGROUND

        8.       Saniderm admits that what appears to be a copy of United States Design Patent No.

D677,795 (the “’795 patent”) was attached to the filed Amended Complaint. Saniderm is without

information or knowledge sufficient to form a belief as to the truth of the remaining allegations

contained in paragraph 8 of the Amended Complaint and therefore, denies the same.

        9.       Saniderm is without information or knowledge sufficient to form a belief as to the

truth of the allegations contained in paragraph 9 of the Amended Complaint and therefore, denies the

same.

        10.      Admitted.

        11.      Admitted.

        12.      Saniderm is without information or knowledge sufficient to form a belief as to the

truth of the allegations contained in paragraph 12 of the Amended Complaint and therefore, denies the

same.

        13.      Denied.

        14.      Denied.
        15.      Denied.

        16.      Saniderm admits that what appears to be a copy of a letter dated February 1, 2019 was

attached to the filed Amended Complaint. Saniderm is without information or knowledge sufficient to

form a belief as to the truth of the remaining allegations contained in paragraph 16 of the Amended

Complaint and therefore, denies the same.

        17.      Saniderm admits that what appears to be a copy of United States Design Patent No.

D677,795 was attached to a February 1, 2019 letter.

        18.      Denied.
        19.      Denied.

                                                  2
            Case 2:19-cv-00633-CW Document 23 Filed 01/10/20 Page 3 of 10



                                        CLAIM FOR RELIEF
                                   (Infringement of the ’795 Patent)
          20.    Saniderm incorporates by reference the foregoing paragraphs as though fully set forth

herein.

          21.    Denied.

          22.    Denied.

          23.    Denied.

          24.    Denied.

          25.    Denied.
          26.    Denied.

          27.    Denied.

                                        PRAYER FOR RELIEF

          Saniderm denies all allegations and requests for relief listed in the “Prayer for Relief” in the

Amended Complaint.
                                     AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

          Saniderm does not infringe and has not infringed, under any theory of infringement

(including directly, whether individually or jointly, or indirectly, whether contributorily or by

inducement), any valid, enforceable claim of the ’795 patent.

                                SECOND AFFIRMATIVE DEFENSE

          Each asserted claim of the asserted patent is invalid for failure to comply with one or more

of the requirements of the United States Code, Title 35, including without limitation, 35 U.S.C. §§

101, 102, 103, 112, and 171, and the rules, regulations, and laws pertaining thereto.

                                 THIRD AFFIRMATIVE DEFENSE

          To the extent that Tatuyou failed to properly mark any of its relevant products as required

by 35 U.S.C. § 287 or otherwise give proper notice that Saniderm’s actions alleged infringed the


                                                     3
         Case 2:19-cv-00633-CW Document 23 Filed 01/10/20 Page 4 of 10



’795 patent, Saniderm is not liable to Tatuyou for the acts alleged to have been performed before

they received actual notice that they were allegedly infringing the asserted patent.

                            FOURTH AFFIRMATIVE DEFENSE

       Some or all of Tatuyou’s asserted claims are barred because the ’795 patent is invalid as

the design disclosed therein is functional and not merely ornamental.

                              FIFTH AFFIRMATIVE DEFENSE

       Tatuyou’s attempted enforcement of the ’795 patent against Saniderm is barred by laches,

estoppel, waiver, and res judicata.

                              SIXTH AFFIRMATIVE DEFENSE

       Tatuyou’s claim for injunctive relief is barred because there exists an adequate remedy at

law and Tatuyou’s claims otherwise fail to meet the requirements for such relief.

                            SEVENTH AFFIRMATIVE DEFENSE

       Tatuyou’s claims for damages are statutorily limited or barred by 35 U.S.C. § 286.

                             EIGHTH AFFIRMATIVE DEFENSE

       Tatuyou’s Amended Complaint fails to state a claim upon which relief can be granted.

                              NINTH AFFIRMATIVE DEFENSE

       Some or all of Tatuyou’s asserted claims are barred because there is no damage which

stems directly or indirectly from any conduct complained of in the Amended Complaint and/or

because of Tatuyou’s failure to mitigate damages (should any damages exist).

                             TENTH AFFIRMATIVE DEFENSE

       Some or all of Tatuyou’s asserted claims are barred because of Plaintiff’s own bad faith,

unlawful actions, unclean hands, and/or unjust enrichment.




                                                 4
          Case 2:19-cv-00633-CW Document 23 Filed 01/10/20 Page 5 of 10



                                 RESERVATION OF DEFENSES

        Saniderm hereby reserves its right to add any further affirmative defenses that may come

to fruition as a result of discovery.




                                               5
              Case 2:19-cv-00633-CW Document 23 Filed 01/10/20 Page 6 of 10



                       SANIDERM MEDICAL, LLC’S COUNTERCLAIMS

         Saniderm Medical, LLC (“Saniderm”) hereby sues and asserts the following Counterclaims

 against Tatuyou, LLC (“Tatuyou”).

                                             THE PARTIES

         1.       Counterclaim Plaintiff Saniderm is a Utah Limited Liability Company having a

registered address of 2141 Centennial Blvd., Saratoga Springs, Utah 84045.

         2.       Upon information and belief, Counterclaim Defendant is a Minnesota Limited

Liability Company having a registered address of 6339 Saint Croix Trail south, Hastings, Minnesota

55033.

                                    JURISDICTION AND VENUE

         3.       This Court has personal jurisdiction over Tatuyou because Tatuyou is the named

plaintiff in this action and has consented to the personal jurisdiction of this Court by filing its amended

complaint for patent infringement against Saniderm (Dkt. 21).

         4.       Subject to Saniderm’s defenses and denials, this Court has subject matter jurisdiction

over the subject matter of these Counterclaims, without limitation, pursuant to 28 U.S.C. §§ 1331,

1338(a), 2201, and 2202 as they arise under an Act of Congress relating to patents and the Declaratory

Judgment Act.

         5.       Venue is this District is appropriate over these Counterclaims because Tatuyou has

consented to the proprietary of venue in this Court by filing its Complaint for patent infringement in

this Court, in response to which these Counterclaims are asserted.

                                            BACKGROUND

         6.       In its Complaint, Tatuyou alleges that, by assignment, it is the owner of all the right,

title, and interest in U.S. Patent No. D677,795 (the “’795 patent”).



                                                     6
              Case 2:19-cv-00633-CW Document 23 Filed 01/10/20 Page 7 of 10



         7.       Tatuyou incorrectly alleges that Saniderm infringes the ’795 patent.

                                   FIRST COUNTERCLAIM
                  (Declaratory Judgment of Non-Infringement of the ’795 Patent)

         8.       Saniderm incorporates re-alleges and incorporates by reference the foregoing

paragraphs as though fully set forth herein.

         9.       An actual case or controversy exists between Tatuyou and Saniderm as to whether the

’795 patent has been infringed by Saniderm. Absent a declaration of non-infringement, Tatuyou will

continue to wrongfully assert the ’795 patent against Saniderm, and thereby, cause Saniderm

irreparable injury and damage.

         10.      Saniderm has not infringed and does not infringe, either directly or indirectly, by

inducement or contributorily, willfully or otherwise, any valid and enforceable claim of the ’795

Patent, either literally or by the doctrine of equivalents.

         11.      Saniderm seeks a judicial declaration that it has not infringed and does not infringe

any valid claim of the ’795 patent so as to ascertain their rights regarding the ’795 patent.

         12.      This is an exceptional case under 35 U.S.C. § 285 including without limitation because

Tatuyou filed its Complaint with knowledge of the facts stated in this Counterclaim.

                                   SECOND COUNTERCLAIM
                       (Declaratory Judgment of Invalidity of the ’795 Patent)

         13.      Saniderm incorporates re-alleges and incorporates by reference the foregoing

paragraphs as though fully set forth herein.

         14.      An actual case or controversy exists between Saniderm and Tatuyou as to whether the

claims of the ’795 patent are invalid. Absent a declaration of invalidity, Tatuyou will continue to

wrongfully assert the ’795 patent against Saniderm, and, thereby, cause Saniderm irreparable injury

and damage.



                                                     7
           Case 2:19-cv-00633-CW Document 23 Filed 01/10/20 Page 8 of 10



         15.     Saniderm seeks a judicial declaration that the claims of the ’795 patent are invalid for

failure to comply with one or more of the requirements of United States Code, Title 35, including

without limitation, 35 U.S.C. §§ 101, 102, 103, 112, and 171 and the rules, regulations, and laws

pertaining thereto.

         16.     This is an exceptional case under 35 U.S.C. § 285 including without limitation because

Tatuyou filed its Complaint with knowledge of the facts stated in this Counterclaim.

                                       PRAYER FOR RELIEF

 WHEREFORE, Saniderm respectfully prays for judgment against Tatuyou as follows:

     a. Dismissing with prejudice all claims in Tatuyou’s Complaint against Saniderm and a

         complete denial of Tatuyou’s request for damages, costs, attorneys’ fees, injunction, and any

         other form of relief;

     b. A permanent injunction restraining Tatuyou and its respective officers, partners, employees,

         agents, parents, subsidiaries, and affiliates, and any other persons acting on its behalf or in

         concert with it, from charging, suing or threatening, orally or in writing, that the ’985 patent

         has been infringed by Saniderm under any subjection of 35 U.S.C. §§ 271 or 281;

     c. Declaring that Saniderm has not infringed, contributed to the infringement of, or induced

         others to infringe, willfully, literally or under the doctrine of equivalents, any valid claim of

         the ’795 patent;

     d. Declaring that all claims of the ’795 patent are invalid;

     e. Declaring that this is an exceptional case under 35 U.S.C. § 285 and awarding to Saniderm its

         reasonable costs and expenses of litigation, including but not limited to attorneys’ fees and

         expert witness fees;




                                                    8
         Case 2:19-cv-00633-CW Document 23 Filed 01/10/20 Page 9 of 10



   f. Awarding to Saniderm its costs and disbursement in defending in this action brought by

       Tatuyou; and

   g. Awarding to Saniderm any and all further relief as this Court may deem just and proper.

                                        JURY DEMAND

       Saniderm hereby demands a trial by jury on all issues properly triable to a jury.

DATED this 10th day of January, 2020.

                                              PIA ANDERSON MOSS HOYT



                                              /s/ Robert E. Aycock
                                              Robert E. Aycock
                                              William B. Chadwick
                                              Attorneys for Defendant Saniderm Medical, LLC




                                                 9
        Case 2:19-cv-00633-CW Document 23 Filed 01/10/20 Page 10 of 10



                                CERTIFICATE OF SERVICE

       I hereby certify that an original copy of the foregoing ANSWER AND COUNTERCLAIMS

was filed online on January 10, 2020 through the Court’s website and was served through the Court’s

CM/ECF notification system by email on counsel of record.



                                                     /s/ Hilda Echegaray




                                                10
